Appeal from a judgment, entered October 15, 1979, upon a decision of the Court of Claims. The State and the claimant have previously been before this court as the result of a 1964 appropriation of a portion of the claimant’s land on Green Island in Lake George, New York (Saggolf Corp. v State of New York, 42 AD2d 636). In that action the court affirmed an award for direct damages, but reversed a finding of no consequential damages and directed a new trial. The present appeal is from an award of $77,000 for direct and consequential damages resulting from the subsequent appropriation of a right of way for access purposes. The issue as to the relocation of a road prior to the taking and the ruling as to the State’s appraisal are discussed and analyzed in considerable detail in the opinion of the Court of Claims and we find no error which requires reversal. Judgment affirmed, with costs. Mahoney, P. J., Sweeney, Kane, Casey and Herlihy, JJ., concur.